UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7449


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUAN BAUTISTA ALOMIA-TORRES, a/k/a Juan Baustista-Alomia, a/k/a Luis
Antonio Torres, a/k/a Edward Martinez, a/k/a Luis Alfredo Martinez, a/k/a John the
Jamaican, a/k/a John,

                    Defendant - Appellant.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:97-cr-00040-FDW-2; 3:18-cv-
00549-FDW; 3:01-cv-00301-FDW)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Juan Bautista Alomia-Torres, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Juan Bautista Alomia-Torres appeals the district court’s order construing his Fed.

R. Civ. P. 60(b) motion as a successive and unauthorized 28 U.S.C. § 2255 (2012)

motion and dismissing it without prejudice on that basis. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court.    United States v. Alomia-Torres, Nos. 3:97-cr-00040-FDW-2; 3:18-cv-00549-

FDW; 3:01-cv-00301-FDW (W.D.N.C. Nov. 8, 2018).                We deny a certificate of

appealability as unnecessary. See United States v. McRae, 793 F.3d 392, 398-400 (4th

Cir. 2015); cf. Harbison v. Bell, 556 U.S. 180, 194 (2009). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                             2